Citation Nr: 0612519	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for cause of death.



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in April 1983.  A certification 
by the Adjutant General of the United States Army, dated in 
July 1955, shows that the decedent entered service in the 
Philippine Commonwealth Army (PCA) in December 1941, shortly 
before the PCA came under the control of the U.S. Armed 
Forces in the Far East (USAFFE) later that month.  The 
certification indicates that he was in a beleaguered status 
from December 1941 to April 1942, was a prisoner of war (POW) 
of the Japanese government from April to September 1942, was 
in non-casualty status (engaged in civilian pursuits) from 
September 1942 to August 1945, and served in the PCA from 
August 1945 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in April 1983.  According to the death 
certificate dated that same month, his death was due to 
hepatic coma and liver cirrhosis.

2.  The National Personnel Records Center (NPRC) has 
certified that the veteran served from December 1941 to 
September 1942 and from August 1945 to February 1946.  The 
NPRC has also certified that the decedent was a POW of the 
Japanese government from April 1942 to September 1942.

3.  Resolving reasonable doubt in the appellant's favor, 
disability which can be presumed to have been incurred in 
service either caused or contributed substantially or 
materially to the cause of the veteran's death.


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the 
veteran's death was due to disability which may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Given the fully favorable decision discussed below, the Board 
finds that all due process has been met with regard to the 
VCAA.

II.  Facts and Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2005).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1) (2005).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  38 C.F.R. § 
3.312(c)(3) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005).

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A. §§ 1110, 1131.

In addition to the general laws and regulations regarding 
service connection, the Board notes that a disease specific 
to former POWs listed in 38 C.F.R. § 3.309(c) (2005), which 
includes cirrhosis of the liver, will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during such period of service.  38 C.F.R. § 3.307(a) 
(2005).

In this regard, the Board notes that the veteran's death 
certificate states that the cause of his death was hepatic 
coma due to liver cirrhosis.  Cirrhosis of the liver is a 
disability which is afforded presumptive service connection 
for veterans that were POWs during their military service.  
See 38 C.F.R. § 3.309(c).  As noted above, the veteran's 
service documents indicate that he was a POW of the Japanese 
Army from April to September 1942.  Therefore, since the 
veteran was subsequently diagnosed with cirrhosis of the 
liver, this disability can be presumed to have been service 
connected.

With regard to whether the veteran's cirrhosis of the liver 
contributed to causing his death, the Board notes that the 
death certificate indicates his hepatic coma, which was the 
primary cause of death, was due to liver cirrhosis.  Based on 
this document, the Board finds that there is at least a 
reasonable doubt that the cirrhosis of the liver was at least 
a contributory cause of the veteran's death.  Therefore, 
resolving such doubt in favor of the appellant, the Board 
finds that the evidence is at least in equipoise as to 
whether the cause of the veteran's death was related to a 
disability that may be presumed to have been incurred in 
service.  Accordingly, the Board finds that service 
connection is warranted for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


